Title: To Benjamin Franklin from Jonathan Williams, Jr.: Two Letters, 12 August 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


I.
Dear and honored Sir.
Nantes Augt 12. 1777.
In one of my Letters some time since I mentioned that an application had been made to me in behalf of Monsr. De Kerguelin to fit out a vessell of war in the Service of the united States, for which he wants in the first Place a Commission from the Congress, and such pecuniary assistance as you may think proper to give; if you do not choose to advance anything, he will do it at his own Expence; I gave you previous notice because as in the Memoire the Count D’Estain was quoted, I supposed you might gain some Information on the Subject. The Memoire is given me again today, with particular Desire to forward it to you, and as I think it my Duty to do everything that may tend to the Increase of our Marine and to distress our Enemies, I have given a Letter which will be delivered you by the Baron de Gessé, who will open the whole plan and you will judge by that and the Reccommendations of the Count D Estain and monsieur D Boyne late minister of the marine of France (as says the Memoire) how far it deserves your attention. For my own part I do not undertake to reccommend what does not belong to my present Department, only think, that if good to ourselves and injury to our Enemies can be procured with only the trouble of granting a Commission, the advantage may be considerable, the disadvantage can’t be much. I am ever most dutifully and affectionately Yours
J Williams.

I recd your Favr of the 26 July by a Sailor, I will try to settle the Business between Capt Wickes & these men without giving you any farther Trouble.
Are we to have the pleasure of seeing you here?

  
Addressed: a monsieur / Monsieur Franklin LLD / a Passy / prés / Paris.
 
II.
Dear and Honored Sir.
Nantes Augt. 12. 1777.
This will be presented to you by the Baron de Gessé who will explain to you the plan which Mr. De Kerguelin intends to pursue if he can obtain your Countenance and approbation. I inclose to you by this Days post the Memoire which contains the proposals and beg leave to refer you to it for particulars. I am ever with the greatest Respect most dutifully and affectionately Yours &c.
J Williams J
 
Addressed: A Monsieur / Monsieur Franklin LLD / chez Monsieur De Chaumont / a Passy / prés / Paris.
